SACKETT, C.J.,
(concurring specially).
I too would affirm but concur specially. I believe that FCC clearly understood it was being asked to release its lien interest in the five trucks upon payment of Freedom’s debt in full so that TNB would have the sole lien on the equipment. When the full amount of consideration was not paid, it credited the payment against Freedom’s account but failed to release the lien. FCC was not a payee without notice.4
That said, I would deny the TNB’s claim because the funds it is seeking to have returned are not its funds. The funds had been loaned to Freedom in exchange for *23Freedom’s promissory note and security agreement.

. I would suggest that transactions where a new lender comes in and pays off a lien to a prior lender occur frequently between financial institutions.